280 F.2d 433
SAPULPA TYPOGRAPHICAL UNION NO. 619, OF INTERNATIONAL TYPOGRAPHICAL UNION,v.Edwin A. ELLIOTT, Regional Director of the Sixteenth Region of the National Labor Relations Board, for and on behalf of the National Labor Relations Board.
No. 6310.
United States Court of Appeals Tenth Circuit.
June 30, 1960.

Appeal from the United States District Court for the Northern District of Oklahoma.
Thomas A. Wallace, Sapulpa, Okl., and Gerhard Van Arkel, Washington, D. C., for appellant.
Thomas J. McDermott, Assoc. Gen. Counsel, and Winthrop A. Johns, Asst. Gen. Counsel, Washington, D. C., for appellee.
Before MURRAH, Chief Judge, and PHILLIPS, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.